Evans, J.
In view of the Civil Code, §2503 (which declares that in cases of separation of the parents the court, upon writ of habeas corpus, may exercise a discretion as to the possession of the child, looking solely to his interest and welfare), and of the evidence disclosed by the record, it appeal’s that the discretion of the judge of the superior court, before whom the case was heard on habeas corpus, was wisely exercised in awarding to the mother the custody of the children, upon the terms prescribed in the judgment.

Judgment affirmed.


Fish, O. J., absent. Atkinson, J., disqualified. The other Justices concur.

Petition for habeas corpus. Before Judge Parker. *Glynn superior court. February 10, 1906.
Crovatt & Whitfield, for plaintiff.
• Krauss & Shepard, for defendant.